Citation Nr: 1040207	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic rotator 
cuff impingement and tendonitis as a residual of a shrapnel wound 
of the right shoulder, to include degenerative changes (shoulder 
disability), currently rated 10 percent disabling.

2.  Entitlement to service connection for arthritis of the right 
knee, to include as secondary to service-connected synovitis of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The Veteran attended a 
hearing before the undersigned in March 2009.  The appeal was 
remanded for additional development in July 2009.

The Board has once again recharacterized the Veteran's claim for 
service connection for arthritis of the right knee.  Previously, 
the Board had noted that the claim could include any right knee 
disability not already service-connected.  Since that time, a 
January 2010 VA examination failed to diagnose any additional 
right knee disorders.  It is therefore simpler to phrase the 
Veteran's claim as it is listed on the title page of this 
decision.


FINDINGS OF FACT

1.  Arthritis of the right knee was not shown in service or for 
many years after service and is not shown to be related to 
service, an event of service origin, or to a service-connected 
disability.

2.  The Veteran's right shoulder disability is manifested by, at 
worst, limitation of motion to 90 degrees.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or aggravated 
by service or a service-connected disability and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2010).

2.  The criteria for a disability rating of 20 percent, but not 
higher, have been met for the right shoulder disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5024, 5201 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge 


on the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in July 2009 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  
That letter also provided the Veteran with notice as to what type 
of information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  In any 
event, in his statements the Veteran demonstrated his actual 
knowledge of the elements necessary to substantiate his claims.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
claim was subsequently adjudicated in a July 2010 Supplemental 
Statement of the Case (SSOC)

There is no indication that the Veteran has any evidence in his 
possession that is needed for full and fair adjudication of this 
claim, and the Board finds that the notification requirements of 
the VCAA have been satisfied as to timing and content.  
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent 


treatment records, as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, Social 
Security Administration Records, and VA outpatient records, as 
well as VA examinations as recent as January 2010.  Therefore, 
the available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Arthritis of the Right Knee

The Veteran claims service connection for arthritis of the right 
knee.  Service connection is currently in effect for synovitis 
and a tender scar of the right knee as a residual of a shrapnel 
wound.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Arthritis will be presumed to have been 
incurred in service if it manifested itself to a compensable 
degree within the first year following 


separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may also be granted where disability is proximately 
due to or the result of already service-connected disability. 38 
C.F.R. § 3.310.

The Veteran attended a VA examination in January 2010.  He 
complained of regular pain with occasional flare-ups; occasional 
swelling; and limited squatting due to the stress on the 
pattelofemoral.  He did not complain of instability, locking, 
catching, or giving way.  He is able to exercise on a treadmill 
for half an hour three times a week.  On examination, there was 
no effusion and range of motion was 0 to 135 degrees, unchanged 
by repetitive motion.  There was tenderness, minimal pain, and 
the knee was stable.  Radiologic examination showed stable 
minimal degenerative changes of the right knee.  The examiner 
diagnosed right knee chronic patellofemoral syndrome consistent 
with the synovitis diagnosis.  The examiner also found that the 
Veteran's right knee arthritis was due to his age and weight, and 
was not related to the service-connected right knee synovitis, as 
it only began recently.

The Veteran was seen in January 2004 for VA examination.  
Examination revealed no swellings, deformity, or discoloration.  
Range of motion was 0 to 135 degrees.  There was some tenderness.  
Radiologic examination showed a normal right knee.  He was 
diagnosed with infrapatellar tendinitis and chronic knee sprain.

The Board has also reviewed VA and private treatment records.  
These show current level of disability and treatment, but contain 
no evidence of a nexus between arthritis and the Veteran's 
service-connected synovitis.  In fact, they show no regular 
treatment for a knee disability, despite being seen frequently 
for other physical problems.

As for the clinically diagnosed arthritis, to the extent that the 
Veteran is shown to have any such disorder, such evidence is 
reflective only of one factor in a successful claim of service 
connection.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 


Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that 
evidence of the Veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  There must be a nexus to 
active service or to a service-connected disability.

In this case, there is no medical evidence of record to establish 
that the Veteran's arthritis is related to his service-connected 
right knee synovitis.  In fact, the only evidence regarding this 
relationship is a negative VA examination which found that 
arthritis was more likely due to age and weight than a service-
connected disability.  The Board has considered the Veteran's 
contentions that arthritis is related to the service-connected 
right knee disability.  The Veteran is competent to testify as to 
his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  However, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not sufficient 
evidence to grant his claim.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether service-connected for right 
knee arthritis can be granted on a direct basis.  In this case, 
there is no medical evidence of record to establish that the 
Veteran was diagnosed with right knee arthritis during active 
service or within twelve months of his separation from service.  
The first medical confirmation of arthritis was verified at the 
January 2010 VA examination.  Radiologic examination in 2004 
showed no signs of arthritis.  The absence of any diagnosis of 
the claimed right knee arthritis in the service and post-service 
medical records until 2010 constitutes negative evidence tending 
to disprove the assertion that the Veteran had right knee 
arthritis during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Further, nowhere in the evidence of 


record is there found any clinical notation suggesting that the 
Veteran's current right knee arthritis is in any way linked to 
any incident of his active service.  In fact, the VA examiner 
attributed it to the Veteran's 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's right knee arthritis is not 
related to a service-connected disability or to his active 
service.  While it is apparent that the Veteran currently has 
right knee arthritis, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of the right knee 
arthritis and service or a service-connected disability.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for right 
knee arthritis. 

Increased Rating for Shoulder Disability

The Veteran was service-connected for his shoulder disability in 
September 1998 and the disability has been rated 10 percent 
disabling since that time.  He filed the claim from which the 
current appeal stems in January 2005.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2010).  In determining the level of impairment, the disability 
must be considered in the context of the entire recorded history, 
including service medical records. 38 C.F.R. § 4.2 (2010). 
 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2010); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits 


symptoms that would warrant different ratings.  In this case the 
Board has concluded that the disabilities in question have not 
significantly changed and that uniform evaluations are warranted 
for the period in question. 
 
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2010).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010). 
 
In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40. 
 
With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45. 
 
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59. 

Under DC 5024, tendonitis is rated on limitation of motion of the 
affected parts, as for degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5024.  DC 5024 is listed as part of a group of DCs 
governing disabilities to be rated by analogy to degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the appropriate code for rating limitation of 
motion of the shoulder is Diagnostic Code 5201.  Diagnostic Code 
5201 indicates that, for the minor arm (the Veteran is left hand 
dominant), a 20 percent disability rating is assigned when motion 
of the arm is limited to shoulder level.  A 20 percent evaluation 
is warranted where the minor arm has motion limited midway 
between the side and shoulder level.  A 30 percent evaluation is 
warranted where the arm has motion limited to 25 degrees from 
side.

The Veteran attended a VA examination in January 2004.  He 
complained of pain in his shoulder with repetitive motion, 
lasting three days and resulting in being able to raise the arm 
no more than 90 degrees.  He reported only having been treated 
for his shoulder once, five years prior, with an injection into 
the subacrominal space.  He described pain, weakness, and 
stiffness, with no heat, swelling, or instability.  On 
examination, range of motion was forward flexion to 145 degrees, 
abduction to 145, and internal and external rotation to 90 
degrees.  Radiologic examination was normal.  The examiner 
diagnosed right shoulder subacromial impingement, estimating that 
he had lost 15 to 20 percent of his range of motion, strength, 
coordination, and endurance.

The Veteran attended a VA examination in January 2010.  He was 
noted to be left hand dominant.  He complained of regular pain, 
rated a 5, that flares up two times per week to a 10.  He has 
pain with any sort of lifting or reaching over his head.  He 
feels he has lost some range of motion and strength.  On 
examination, the Veteran has active range of motion of 155 
degrees of forward elevation, 70 degrees of external rotation, 
and 60 degrees on internal rotation.  Range of motion was 
unchanged with repetition.  Strength was normal and there was no 
instability.  Radiologic examination showed stable mild arthrosis 
of the acromioclavicular joint.  The examiner noted that the 
Veteran was likely to have flare-ups with repetitive activities, 
but that he was not likely to lose range of motion in the 
shoulder.  The examiner diagnosed right shoulder rotator cuff 
tendonitis and impingements. 

The Board has also reviewed VA and private treatment records, 
which show limited complaints of or treatment for the shoulder 
disability.  The Board has also considered the lay statements of 
the Veteran describing his symptoms and has afforded them 
appropriate weight. 

In January 2004, the Veteran reported that he can lift his 
shoulder no higher than 90 degrees for several days during flare-
ups.  Given that both VA examiners found that the Veteran likely 
experienced more limitation of motion with repetition than was 
shown on examination, and the fact that the Veteran is competent 
to report his own symptoms, the Board finds that this statement 
is credible evidence in favor of the Veteran's claim.  See Barr, 
supra.  90 degrees would mean that the Veteran is only able to 
lift his arm up to shoulder level.  Again, Diagnostic Code 5201 
indicates that, for the major or minor arm, a 20 percent 
disability rating is assigned when motion of the arm is limited 
to shoulder level.  Thus, the Veteran is entitled to a 20 percent 
evaluation, based on his reports of his most serious limitation 
of motion being to 90 degrees and lasting for several days.  The 
Veteran is not entitled to the next highest evaluation of 30 
percent, as that requires that the arm has motion limited to 25 
degrees from side.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board has 
considered the Veteran's worst symptoms in applying the current 
rating.  However, neither the lay nor medical evidence reflects 
the functional equivalent of the criteria required for a higher 
evaluation than is herein assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997). 
 
The Board has also considered whether any other Diagnostic Codes 
pertaining to the shoulder and the arm may be applicable in this 
case.  Diagnostic Code 5200 provides ratings for ankylosis of the 
scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  However, there is no suggestion in the evidence or 
the Veteran's contentions that there is ankylosis of the 
scapulohumeral articulation for a rating under Diagnostic Code 
5200. 
 
Diagnostic Code 5202 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the humerus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, there is no 
suggestion in the evidence or the Veteran's contentions that 
there is malunion, nonunion, dislocation, or other pertinent 
impairment of the humerus for a rating under Diagnostic Code 
5202. 
 
Diagnostic Code 5203 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  However, 
there is no suggestion in the evidence or the Veteran's 
contentions that there is malunion, nonunion, dislocation, or 
other pertinent impairment of the clavicle or scapula for a 
rating under Diagnostic Code 5203. 
 
The Board has carefully reviewed the Veteran's own testimony and 
contentions and the Board understands fully the Veteran's belief 
that the severity of his service-connected right shoulder 
disability warrants a higher rating.  However, the Board must 
rely upon competent medical evidence to determine the diagnosis 
or clinical features of a disease or disorder.  The Board may not 
draw its own medical conclusions in reaching a decision.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  While the Veteran, as a lay 
person, is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence regarding 
diagnosis or the clinical severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical professional 
can provide evidence of diagnosis or clinical severity of a 
disease or disorder, and in this case the preponderance of the 
competent medical evidence is against a higher rating than is 
herein assigned.

The preponderance of the evidence is against the Veteran's claim 
for a higher rating.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the Veteran is granted a rating of 20 percent, but not 
higher, for his right shoulder disability.


ORDER

Service connection for arthritis of the right knee is denied.

A 20 percent evaluation, but no higher, is granted for chronic 
rotator cuff impingement and tendonitis as a residual of a 
shrapnel wound of the right shoulder, to include degenerative 
changes, for the entire appeals period.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


